Per curiam.
For lack of due legal counsel appellant challenged, through a petition of habeas corpus, the sentence of life imprisonment imposed upon him for the crime of murder in the first degree, after conviction by a jury. This sentence was the object of an appeal before this Court, and was affirmed after a consideration of the errors assigned. People v. Julio de Jesús Figueroa, appeal No. 16648, judgment of January 18, 1960.
In this petition it is contended that the trial court erred in deciding that he had adequate legal assistance during the trial. Appellant is wrong. The evidence presented shows that the attorney who defended him conferred with appellant on various occasions, and specifically on the day of the trial, for a period of approximately three hours; that they carefully examined a confession which had been given during the investigation of the crime; that its voluntariness and the legitimacy of some of its parts were contested; that the prosecution lasted three days and that appellant stated that he had no witnesses for the defense. Actually, appellant’s complaint is limited to the fact that the determination of the degree of the crime was not reduced to voluntary manslaughter, but his attorney attempted it and the prosecuting attorney objected to it.
The error assigned was not committed, Hernández v. Delgado, Warden, 82 P.R.R. 474 (1961).
The judgment rendered by the Superior Court, Bayamón Part, on August 7, 1961 will be affirmed.